Citation Nr: 1001326	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
carpal tunnel release to the right wrist. 

2.  Entitlement to service connection for a left wrist 
disorder, characterized as carpal tunnel syndrome.

3.  Entitlement to service connection for a left leg 
disorder, characterized as posttraumatic paresthesias.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to September 
1998 and from July 2001 to July 2004.
 
This matter is on appeal from the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran was diagnosed with carpal tunnel syndrome in 
June 2003 and underwent a carpal tunnel release in December 
2003.
 
2.  Carpal tunnel syndrome of the left wrist was not 
diagnosed while in service, nor did the Veteran complain of 
left wrist symptomatology in service.  

3.  Paresthesias in the left leg was not diagnosed during 
active duty service and is not related to service.  


CONCLUSIONS OF LAW

1.  Residuals of a carpal tunnel release to the right wrist 
were incurred during active duty service 38 U.S.C.A. § 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009). 

2.  A left wrist disorder, characterized as carpal tunnel 
syndrome was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009). 

3.  A left leg disorder, characterized as posttraumatic 
paresthesias was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Entitlement to Service Connection for Disorders to the Left 
Wrist and Left Leg
	
	The service treatment records that are included in the claims 
file reflect no complaints of, treatment for, or a diagnosis 
related to the left wrist.  Specifically, the Veteran 
received treatment for carpal tunnel syndrome to his right 
wrist, beginning in July 2003 and resulting in a carpal 
tunnel release procedure in December 2003.  During this 
course of treatment, his left wrist was examined, but no 
disorder was identified.  
	
	Additionally, in July, September and December 2003 as well as 
January and February 2004, grip and pinch strength values on 
the left side were consistently better than the right side.  
Therefore, chronic disorder to the left wrist was not shown 
during active duty service.  
	
	Regarding complaints of a left leg disorder, the service 
treatment records indicate that, during the treatment for his 
low back disorder, he complained of pain, numbness and 
tingling in his legs, but was not more specific.  
Additionally, he was never diagnosed with a chronic leg 
disorder.  Therefore, such a disorder is not shown during 
active service.  
	
	The first indication of a disorder to the left wrist not 
until he sought treatment from a private physician in August 
2008, where he stated that it had been ongoing "for the past 
four days."  Additionally, at a VA examination in October 
2004, he again complained of pain and tingling in his left 
wrist, leading to a diagnosis of carpal tunnel syndrome.  
Electromyography of the left wrist in November 2004 confirmed 
this diagnosis.  
	
	At that same VA examination in October 2004, the Veteran also 
stated that he had episodes of paresthesias in his left leg 
since April 2003 after falling through a roof.  This 
disorder, he stated, occurred when sitting for more than an 
hour, or walking for a half an hour.  The VA examiner 
diagnosed posttraumatic paresthesias.  However, 
electromyography of the left leg was within normal limits and 
showed no evidence of neuropathy or radiculopathy.  In any 
event, as neither of these disorders were shown in service.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.
	
	In addition to the absence of documented symptomatology 
related to the left wrist or left leg while on active duty, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms relating 
to the eye (discharge and irritable eyes, especially with 
redness and swelling in the morning) and of the left knee 
(pain and occasional locking and popping), after he was 
discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of continued left wrist and left leg disorders since 
active service is inconsistent with the other evidence of 
record.  
	
	Indeed, while he stated that his disorders began in service, 
the available service treatment records do not reflect 
treatment or complaints of a left wrist disorder and, 
although the Veteran complained of leg pain on one occasion, 
it was not mentioned again.  Additionally, the 
electromyography of his left leg did not indicate any sensory 
deficit. 
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's left wrist and left leg disorders to active duty, 
despite his contentions to the contrary.    
	
	To that end, in April 2008, the Board remanded these issues 
in order to afford the Veteran an opportunity to be examined 
by a VA examiner, who was also asked to provide an opinion as 
to whether his claimed disorders were attributable to active 
duty.  He was scheduled for this examination in January 2009, 
but failed to appear.
	 
	The Board notes that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, or reexamination, which was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(a), (b) (2009). 
	
	After reviewing the evidence without the benefit of the VA 
examination, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's left wrist or left 
leg to active duty, despite his contentions to the contrary.  
Specifically, no medical professional has established a nexus 
between his left leg and left wrist disorders and active duty 
service.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, carpal tunnel syndrome and paresthesias 
are not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, these appeals are denied.

	Entitlement to Service Connection for a Disorder to the Right 
Wrist
	
	With respect to the Veteran's claim for entitlement to 
service connection for residuals of a carpal tunnel release 
to his right wrist, the Board concludes that service 
connection should be granted.  Specifically, the service 
treatment records indicate that he initially complained of 
pain in his right wrist in June 2003 and was diagnosed with 
carpal tunnel syndrome soon thereafter.  Throughout July and 
August of that year, he was treated through the use of 
painkillers and physical therapy.  However, when this 
treatment did not achieve the desired results, he underwent a 
carpal tunnel release in December 2003.   
	
	Although the service treatment records do not include a 
separation physical examination upon his release from active 
duty in July 2004, the Board notes that his orders from that 
month do note that he was entitled to disability severance 
pay.  Regardless, the treatment records from 2003, a period 
when the Veteran was on active duty, indicate a disability 
and a subsequent corrective surgery.  Accordingly service 
connection is granted for residuals of a carpal tunnel 
release to the right wrist.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in November 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Further, the Veteran 
submitted private treatment records.  

Next, a specific VA medical examination was scheduled for the 
Veteran in January 2009.  However, the Veteran did not appear 
and has not shown good cause.  Therefore, the Board has 
considered the issues based on the available evidence.  See 
38 C.F.R. § 3.655 (2009).  

Additionally, the Veteran was provided with an examination in 
October 2004.  The Board finds that this examination was 
adequate for evaluation purposes.  Specifically, interviewed 
the Veteran and conducted a physical examination.  Moreover, 
there is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that they 
misstated any relevant fact.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case of the claim for residuals of a carpal tunnel 
release to the right wrist, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for residuals of a carpal tunnel release 
to the right wrist is granted. 

Service connection for a left wrist disorder, characterized 
as carpal tunnel syndrome is denied.

Service connection for a left leg disorder, characterized as 
posttraumatic paresthesias, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


